Citation Nr: 1609855	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary bypass graft surgery, claimed as ischemic heart disease due to Agent Orange and/or chemical exposure.

2.  Entitlement to service connection for residuals of prostate cancer, claimed as due to Agent Orange and/or chemical exposure.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange and/or chemical exposure.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to August 1947 and from November 1950 to August 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, denied service connection for coronary artery disease, status post coronary bypass graft surgery; residuals of prostate cancer; and diabetes mellitus.  In September 2012, the Veteran filed a notice of disagreement (NOD) with respect to those issues.  A statement of the case (SOC) was issued in February 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

In February 2016, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and  38 C.F.R. § 20.900(c) (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.


REMAND

In his April 2014 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In December 2015, the Veteran was informed that the requested hearing was scheduled for February 10, 2016.  The Veteran did not report on the scheduled hearing date.  However, careful review of the electronic recorda reveals that, in December 2015 correspondence, the Veteran indicated that he would be unable to attend the February 2016 hearing because he had recently started radiation treatment for lung cancer.  Instead, the Veteran requested that he be scheduled for a Travel Board hearing at the next available date.

In this regard, the Board notes that a request for a change in hearing date may be made at any time up to two weeks prior to the scheduled hearing if good cause is shown; such requests must be in writing and must explain why a new hearing date is necessary.  38 C.F.R. 20.704(c) (2015).  If good cause (i.e., illness, difficulty obtaining necessary records, unavailability of a witness) is shown, the hearing will be rescheduled for the next available hearing date.  Id.  

Under the circumstances in this case, the Board finds the Veteran's request to reschedule his hearing was timely filed.  Moreover, the Board finds that the Veteran's inability to attend the February 2016 video conference hearing due to radiation treatment for lung cancer represents good cause for his request to reschedule the hearing (now, a Travel Board hearing in lieu of the previously-requested Board video-conference hearing).  As the RO schedules Travel Board hearings, a remand of these matters for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




